SUPREME COURT OF THE STATE OF NEW YORK
              Appellate Division, Fourth Judicial Department

544
CA 12-02138
PRESENT: SCUDDER, P.J., PERADOTTO, SCONIERS, VALENTINO, AND MARTOCHE, JJ.


STEVEN A. RICH, M.D., PLAINTIFF-RESPONDENT,

                     V                               MEMORANDUM AND ORDER

RONALD R. BENJAMIN, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


LAW OFFICE OF RONALD R. BENJAMIN, BINGHAMTON (MARYA C. YOUNG OF COUNSEL),
FOR DEFENDANT-APPELLANT.

FARACI LANGE, LLP, ROCHESTER (STEPHEN G. SCHWARTZ OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Ontario County (Craig J.
Doran, A.J.), entered August 31, 2012. The order, inter alia, denied the
motion of defendant to compel discovery responses and for a protective
order.

     It is hereby ORDERED that the order so appealed from is unanimously
modified on the law by granting those parts of defendant’s motion to
compel plaintiff to disclose the documents sought in items 8 and 9 of
defendant’s demand for production and inspection and as modified the
order is affirmed without costs.

     Same Memorandum as in Rich v Benjamin ([appeal No. 1] ___ AD3d ___
[June 14, 2013]).




Entered:   June 14, 2013                        Frances E. Cafarell
                                                Clerk of the Court